AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT C
                                           SOUTHERN DISTRICT OF CALIF OR
              UNITED STATES OF AMERICA

                                V.
              ENRIQUE GUZMAN URIBE (1)
                                                                         Case Number:        14CR2712-GPC

                                                                      MORGAN STEWART
                                                                      Defendant's Attorney
REGISTRATION NO.                48171298


THE DEFENDANT:
IZI   admitted guilt to violation ofal\egation(s) No.       4
                                                           ------------------------------------------------­
      was found guilty in violation of allegation(s) No.                                               after denial of guilty.

Accordinl!ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
            4                      Unlawful use of a controlled substance and/or Failure to Test




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 4 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      January 4. 20] 9



                                                                      HON. Gonzalo P. Curiel                      '
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                      14CR2712-GPC 

AO 245B (CASD Rev. 08113) Judgment in a Criminal Case for Revocations

DEFENDANT:                ENRIQUE GUZMAN URIBE (1)                                                Judgment - Page 2 of 4
CASE NUMBER:              14CR2712-GPC 


                                                 IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a term of:
 2 months




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
       The court makes the following recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district: 

       D     at
                  ------------------ A.M.                    on 

             as notified by the United States Marshal. 


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
             on or before
       D     as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                      RETURN
 I have executed this judgment as follows:

       Defendant delivered on   __________________________ to ______________________________


 at ------------------------ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL 




                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      14CR2712-GPC
  AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

   DEFENDANT:                       ENRIQUE GUZMAN URIBE (1)                                                                      Judgment - Page 3 of 4
   CASE NUMBER:                     14CR2712-GPC

                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
1 year.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk offuture
o	        substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. 

          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis 

          Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d). 

          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.c. § 16901, et 

o	        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
o	        The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

       If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
   such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
   Payments set forth in this judgment.
       The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
    any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
     I)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)     the defendant shall answcr truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)     the defendant shall support his or her dependents and meet other family responsibilities;
     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
     6)     the defendant shall notifY thc probation officer at Icast ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            unless granted permission to do so by the probation officer;
     10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
            observed in plain view ofthe probation officer;
     11)    the defendant shall notifY the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
            the court; and
     13)    as directed by the probation officer, the defendant shall notifY third parties of risks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
            with such notification requirement.




                                                                                                                                       14CR2712-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:            ENRIQUE GUZMAN URIBE (1)                                               Judgment - Page 4 of 4
CASE NUMBER:          14CR2712-GPC

                               SPECIAL CONDITIONS OF SUPERVISION


   1. 	 Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
        Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
        or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
        revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.

   2. 	 Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay.

   3. 	 Report vehicles owned or operated, or in which you have an interest, to the probation officer.

   4. 	 Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
        comply with both United States and Mexican immigration law requirements.


   5. 	 Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
        120 days (non-punitive).

   6. 	 Participate in a RESIDENTIAL program of drug or alcohol abuse treatment, including drug testing and
        counseling, as directed by the probation officer. Allow for reciprocal release of information between the
        probation officer and the treatment provider. May be required to contribute to the costs of services
        rendered in an amount to be determined by the probation officer, based on ability to pay.

       II




                                                                                                 14CR2712-GPC 

